Citation Nr: 0209845	
Decision Date: 08/14/02    Archive Date: 08/21/02

DOCKET NO.  99-23 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 2001) for a postoperative ulcer, left Achilles 
tendon area.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from November 1951 to November 
1961.  The veteran's claim for the benefit currently sought 
on appeal was received on November 30, 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision by 
the RO that denied entitlement to compensation under 
38 U.S.C.A. § 1151 for a postoperative ulcer, left Achilles 
tendon.  In June 2000 the veteran appeared and gave testimony 
at a hearing before a hearing officer at the RO.  A 
transcript of this hearing is of record.  

This case was remanded to the RO for further development by 
the undersigned Board member in July 2001.  That development 
having been completed, the claim is now before the Board for 
further appellate consideration.  


FINDING OF FACT

The veteran has residuals of an ulcer on the left Achilles 
tendon that developed as an unforeseen consequence of VA 
medical treatment for left leg ulceration in September and 
October 1998.  


CONCLUSION OF LAW

The criteria for compensation benefits under 38 U.S.C.A. 
§ 1151 for postoperative ulcer, left Achilles tendon have 
been met.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.102 (2002).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board initially notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA), was signed into 
law.  This provision was codified at 38 U.S.C.A. § 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002).  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Court has concluded that the VCAA was not applicable 
where further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the 
appellant in substantiating his claim.  


II.  Legal Analysis

For claims filed subsequent to October 1, 1997, the 
provisions of 38 U.S.C.A. § 1151 award compensation benefits 
for a qualifying additional disability or a qualifying death 
of a veteran in the same manner as if such additional 
disability or death were service connected.  A disability is 
a qualifying disability if the disability was not the result 
of the veteran's willful misconduct and the disability or 
death was caused by hospital care, medical or surgical 
treatment or examination furnished the veteran under any law 
administered by the Secretary, either by a Department 
employee or in a Department facility as defined in 
§ 1701(3)(A) of this title, and the proximate cause of the 
disability or death was: carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the Department in furnishing the hospital 
care, medical or surgical treatment or examination; or an 
event that was not reasonably foreseeable.  

In this case, the evidence indicates that a series of Unna 
boots were applied to the veteran's left leg in the course of 
VA treatment of ulcers that developed on the left calf and 
ankle.  While these ulcers apparently resolved, the veteran 
developed ulceration on his left Achilles tendon which he has 
contended was the result of the VA's application of the Unna 
boot, one of which caused friction and resulting ulceration 
in the area of the left Achilles tendon.  When this 
ulceration did not heal, two surgical skin grafting 
procedures over the left Achilles tendon were necessary.  
Recent examination has revealed an area of dimpling over the 
graft site on the left Achilles tendon, complaints of 
tenderness and discomfort in the left heel area and some 
diminished ankle motion on the left.  

One VA physician has opined that the development of the ulcer 
on the veteran's left Achilles tendon was preexisting and due 
to diabetes mellitus.  He also opined that this preexisting 
ulceration was not aggravated by the VA's use of Unna boots, 
but was rather due to the progress of the veteran's diabetes.  
This opinion is in contrast to that of a second VA physician 
who opined that it was more likely than not that the 
ulceration over the veteran's left Achilles tendon was caused 
by the friction and pressure of the Unna boot.  This was 
described as an unforeseeable event.

It appears that the evidence in this case is in relative 
equipoise.  Since that is the case, and with all reasonable 
doubt resolved in the veteran's favor, the Board finds that 
the veteran has residuals of ulceration on the left Achilles 
tendon that was the result of an unforeseen event that 
occurred in the course of VA medical treatment of the 
veteran's left leg ulceration.  Since that is the case, 
entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 2001) for postoperative ulcer, left Achilles 
tendon area has been established and the veteran's appeal is 
granted.  

ORDER

Compensation under 38 U.S.C.A. § 1151 for postoperative 
ulcer, left Achilles tendon area is granted.  





		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

